DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and drawings do not show the bearing point on a longitudinal side.  The specification describes “the patient support is connected at at least one bearing point with the at least one vertical column” (para 52), “the bearing point of the patient support is arranged eccentrically with respect to the couch plane T” (para 73) and None of the drawings show any of the bearing point location.
Further the specification and the drawing do not describe “longitudinal side supports” rather only describe longitudinal sides (see para 50, 54 and 61-62).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 11 and 14-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Harrawood et al. (US 5131105).
Regarding claim 1, Harrawood teaches a patient couch, comprising:
a patient support 20 including two longitudinal side supports and two face side supports perpendicular to the two longitudinal side supports, the patient support being adjustable, supported in a rotationally and vertically adjustable manner (figures 1-2) on at least one vertical column 10, by way of at least one of the two longitudinal sides (figure 2), and the patient support being connected to the at least one vertical column at a bearing point on one of the two longitudinal side supports (figure 3b), arranged offset with respect to a couch plane in a direction of one of the two face side supports (figure 1), wherein
the at least one stationary vertical column having a vertical guide 101 therein for height adjustment of the patient support, and
the patient support is supported rotatably in the vertical guide (figure 3b).
Regarding claim 2, Harrawood teaches the patient support is supported rotatably on the at least one vertical column about an axis of rotation running parallel to the one face side (figure 1).
Regarding claim 7, Harrawood teaches the patient support is supported rotatably about at least 90 degree with respect to the at least one vertical column (column 6 line 30) such that the patient is adjustable at least between a horizontal and vertical position (intended use).
Regarding claim 8, Harrawood teaches the patient support is supported in a rotationally and vertically adjustable manner on oppositely arranged sides of the least one vertical column by way of two opposing longitudinal sides (figure 1 and 2).
Regarding claim 9, Harrawood teaches the patient support is supported on one side in a rotationally and vertically adjustable manner on a vertical column by way of one of the longitudinal sides (figures 1-2).
Regarding claim 11, Harrawood teaches an x-ray system, comprising: at least one x-ray emitter 800; and the patient couch 110 of claim 1. 
Regarding claim 14, Harrawood teaches the patient couch is for at least one of radiography and fluoroscopy (figure 8).
Regarding claim 15, Harrawood teaches an x-ray system for radiography or fluoroscopy, comprising: at least one x-ray emitter; and the patient couch of claim 1 (figure 8).
Regarding claim 16, Harrawood teaches the patient support is connected at at least one bearing point with the at least one vertical column, arranged offset with respect to a couch plane in a direction of a head-side end of the patient support (figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrawood in view of Kim (US 20150124940).
Regarding claims 5 and 18, Harrawood fails to teach an x-ray detector is integrated in the patient support. 
Kim teaches a table 10 having an x-ray detector integrated (in mounting unit 310).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the patient support of Harrawood with the detector mounting unit as taught by Kim, since it would save space.
Regarding claim 6, Kim teaches the x-ray detector is supported in at least one of a longitudinally and transversally movable manner D8 with respect to a couch plane of the patient support (figure 1).
Claim 10 and 12-13is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrawood in view of Lifshitz et al. (US 20080317216).
Regarding claim 10, Harrawood fails to teach at least one optical sensor to detect a position of at least one of the patient support and a patient, the optical sensor being connected with a control unit, embodied to control at least one of drive adjusting the position and alignment of the patient support in accordance with the position detected. 
Lifshitz teaches alignment sensors (para 32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the supports of Harrawood with known sensors as taught by Lifshitz, since it would provide better movement/control.
Regarding claim 12, Harrawood teaches the at least one x-ray emitter is supported movably, and wherein the x-ray system.
However Harrawood fails to teach at least one optical sensor to detect a position of at least one of the patient support, a patient and the x-ray emitter, wherein the optical sensor is connected to a control unit, embodied to control at least one of drive adjusting the position and alignment of at least one of the patient support and the x-ray emitter, in accordance with the position detected. 
Wang teaches alignment sensors (figure 3, abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of Harrawood with known sensors, since it would provide better beam/patient positioning.
Regarding claim 13, Harrawood as modified teaches an x-ray detector, supported in at least one of a longitudinally and transversally movable manner with respect to a couch plane, integrated in the patient support, and wherein the control unit is embodied to control at least one further drive 155 to adjust the position of the x-ray detector in accordance with the position detected (para 41).
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrawood as modified by Wang et al. further in view of Hight et al. (US 20170000675).
Regarding claims 19-20, Wang fails to teach the at least one optical sensor is a 3D camera 
Hight teaches 3D camera.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the sensor of Wang with known 3D sensor, since it would provide better beam/patient positioning.
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
As previously pointed out, The applicant asserts that Harrawood’s shaft 150 is connected to the bottom of the patient support 20 of an attachment tab 510 in an attachment sleeve 520 that mates with the T-shaped of table support shaft 345 at points 511.  The examiner agrees.  However the claim limitation, “by way of”, does not requires any structural limitation of the patient support.  Harrawood teaches the patient support being adjustable, supported in a rotationally and vertically adjustable manner (figures 1-2) on at least one vertical column 10, by way of (the rotational and vertical movement mechanism such as the vertical column with motor and shaft etc is located on one side of the patient support to provide the rotational and vertical movement) of at least one (one of the longitudinal sides) of the longitudinal sides (figure 2), and the patient support being (with the shaft 150) connected to the at least one vertical column at a bearing point on one of the two longitudinal side (one of the longitudinal sides) of the patient support (figure 3b).  Thus, Harrawood teaches, regardless where the shaft is attached to, the patient support which supported in the rotationally and vertically adjustable manner via the driving mechanism, the vertical column, the shaft and motor etc, which is positioned one side of the longitudinal side of the patient support.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884